DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, 8-10, 13, 15, 36-37, 40, 57-58, 64, 66 is/are rejected under 35 U.S.C. 102(a)(2) as being as being anticipated by Sally et al. (hereinafter Sally) (US 2018/0110082).
Regarding claim 1, Sally teaches a communication method, comprising: receiving, by a first primary access network device, a first message sent by a terminal device in a specific state when there is uplink data to be transmitted(P{0118], user equipment determining a need to transmit uplink data; inactive state; transmitting a request message to a network node[ also item 430 in Fig. 4)); wherein the specific state is a suspend state or a non-activated state(P[0118], RRC_connected_inactive state), wherein the first message is one of the following: an RRC message used for requesting for switching the terminal device from a first state to a second state(P[0118], inactive state to connected state; P[0075], uplink signals in RRC_CONNECTED_INACTIVE state);
wherein the first message comprises link quality information of the secondary access network (P [0130], link quality information is in the uplink signal; P [0007], connection message includes measurements; Fig. 4, item 438; measurement report to MeNB; also P[004], measurements of downlink signal processed in UE);
controlling, by the first primary access network device, a secondary connection between the terminal device and a secondary access network device according to the the link quality information of the secondary access network in the first message (item 440 in Fig. 4;  see also claim 17, receiving at least one connection message comprising a command to connect to at least two of the network nodes for communication, wherein the command is based at least on measurements extracted from the at least one uplink signal; in response to the at least one connection message, changing from the first radio resource control state to a second radio resource control state; and transmitting data utilizing multiple communication links via the at least two network nodes). 
Regarding claim 2, Sally teaches the method according to claim 1, wherein the specific state is a suspend state or a non-activated state (P [0118], RRC_connected_inactive state). 
Regarding claim 5, Sally teaches the method according to claim 1, wherein if a second primary access network device to which the terminal device is connected before the terminal device enters the specific state is the same as the first primary access network device, the method, before the receiving, by a first primary access network device, a first message sent by a terminal device in a specific state when there is uplink data to be transmitted, further comprises: suspending the secondary connection between the terminal device and the secondary access network device and transitioning the terminal device to the specific state by the first primary access network device(Fig. 4, item 444, release request). 
Regarding claim 8, Sally teaches the method according to claim 6, wherein if the link quality information of the secondary access network is indicative of a link quality value of the secondary access network, the controlling, by the first primary access network device, the secondary connection between the terminal device and the secondary access network device according to the link quality information of the secondary access network comprises: controlling, by the first primary access network device, the secondary connection between the terminal device and the secondary access network device according to the link quality value of the secondary access network(item 444 in Fig. 4, connection release; P[0039], mobility measurement results to neighboring candidate cells in order to enable activation of multi-connectivity in those cells using the most efficient radio resources). 
Regarding claim 9, Sally teaches the method according to claim 8, wherein one of the following is performed: if the link quality value of the secondary access network is not less than a pre-configured link quality threshold, the controlling, by the first primary access network device, the secondary connection between the terminal device and the secondary access network device according to the link quality value of the secondary access network comprises: controlling, by the first primary access network device, to restore the secondary connection between the terminal device and the secondary access network device; and if the link quality value of the secondary access network is less than the pre-configured link quality threshold, the controlling, by the first primary access network device, the secondary connection between the terminal device and the secondary access network device according to the link quality value of the secondary access network comprises: controlling, by the first primary access network device, to release the secondary connection between the terminal device and the secondary access network device(item 444 in Fig. 4, connection release; P[0039], mobility measurement results to neighboring candidate cells in order to enable activation of multi-connectivity in those cells using the most efficient radio resources). 
Regarding claim 13, Sally teaches the method according to claim 9, wherein the controlling, by the first primary access network device, to restore the secondary connection between the terminal device and the secondary access network device comprises: sending, by the first primary access network device, to the secondary access network device, a second message used for requesting the secondary access network device to restore the secondary connection; and receiving, by the first primary access network device, a response message of the second message sent by the secondary access network device, used for indicating that the secondary access network device has restored the secondary connection(item 440 and 442 in Fig. 4). 
Regarding claim 14, Sally teaches the method according to claim 13, wherein the method, after the receiving, by the first primary access network device, the response message of the second message sent by the secondary access network device, further comprises: sending, by the first primary access network device, to the terminal device, a third message used for notifying the terminal device to restore related configuration of the secondary connection(item 446 and 447 in Fig. 4). 
Regarding claim 15, Sally teaches the method according to claim 14, wherein the third message is an RRC message (Fig. 4, item 446). 
Claims 36-37, 40 are rejected for the same reason as set forth in claims 1-2, 5 respectively.
Claims 57-58 are rejected for the same reason as set forth in claims 1-2 respectively. 
Regarding claim 64, Sally teaches the terminal device according to claim 57, wherein the transceiver is further configured to: receive a second message sent by the first primary access network device, used for notifying the terminal device to restore configuration information related to the secondary connection (item 446 and 447 in Fig. 4). 
Regarding claim 66, Sally teaches the terminal device according to claim 57, wherein the communication module transceiver is further configured to: receive a third message sent by the first primary access network device, used for notifying the terminal device that the secondary access network device has released the secondary connection (item 446 and 447 in Fig. 4; reconfiguration implies secondary has changed, P [0042]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sally et al. (hereinafter Sally) (US 2018/0110082) in view of Kim et al. (hereinafter Kim) (US 2016/0029235).
Regarding claim 16, Sally teaches all the particulars of the claim except the method, wherein the controlling, by the first primary access network device, to release the secondary connection between the terminal device and the secondary access network device comprises: sending, by the first primary access network device, to the secondary access network device, a fourth message used for requesting the secondary access network device to release the secondary connection; and receiving, by the first primary access network device, a response message of the fourth message sent by the secondary access network device, used for indicating that the secondary access network device has released the secondary connection. However, Kim teaches in an analogous art sending, by the first primary access network device, to the secondary access network device, a fourth message used for requesting the secondary access network device to release the secondary connection; and receiving, by the first primary access network device, a response message of the fourth message sent by the secondary access network device, used for indicating that the secondary access network device has released the secondary connection(item 610 and 615 in Fig. 6). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the sending, by the first primary access network device, to the secondary access network device, a fourth message used for requesting the secondary access network device to release the secondary connection; and receiving, by the first primary access network device, a response message of the fourth message sent by the secondary access network device, used for indicating that the secondary access network device has released the secondary connection in order to have efficient context handling.
Regarding claim 17, Kim teaches the method, wherein the method, after the receiving, by the first primary access network device, a response message of the fourth message sent by the secondary access network device, further comprises: sending, by the first primary access network device, to the terminal device, a fifth message used for notifying the terminal device that the secondary access network device has released the secondary connection(Fig. 6, item 620; also P[0110]). 
Regarding claim 18, Kim teaches the 18. The method according to claim 17, wherein the fifth message comprises second indication information used for instructing the terminal device to release configuration information related to the secondary connection (Fig. 6, item 620, Scell removal; also, P [0110]). 
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sally et al. (hereinafter Sally) (US 2018/0110082) in view of Ryu et al. (hereinafter Ryu) (US 2018/0324652).
Regarding claim 20, Sally teaches all the particulars of the claim except the method, wherein if a second primary access network device to which the terminal device is connected before the terminal device enters the specific state is different from the first primary access network device, the method further comprises: obtaining, by the first primary access network device, configuration information of the secondary connection from the second primary access network device, the configuration information of the secondary connection being used by the first primary access network device to control the secondary connection according to the configuration information of the secondary connection
However, Ryu teaches in an analogous art obtaining, by the first primary access network device, configuration information of the secondary connection from the second primary access network device, the configuration information of the secondary connection being used by the first primary access network device to control the secondary connection according to the configuration information of the secondary connection (P [0009], first serving node is different from the secon serving node; also the context information). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use the method of  obtaining, by the first primary access network device, configuration information of the secondary connection from the second primary access network device, the configuration information of the secondary connection being used by the first primary access network device to control the secondary connection according to the configuration information of the secondary connection in order to have efficient context handling.
Regarding claim 21, Sally in view of Ryu teaches the method, wherein the obtaining, by the first primary access network device, configuration information of the secondary connection from the second primary access network device comprises: sending, by the first primary access network device, to the second primary access network device, a sixth message used for requesting for obtaining context information of the terminal device in the second primary access network; and receiving, by the first primary access network device, a response message of the sixth message sent by the second primary access network device comprising the configuration information of the secondary connection(P[0009], context information). 
Response to Arguments
Applicant's arguments filed 4/25/2022 have been fully considered but they are not persuasive. 
Applicant argues that Sally fails to disclose the RRC message is received by the primary network device and used for controlling the secondary connection between the terminal device and the secondary network device.
Examiner respectfully disagrees. Sally further teaches in claim 17, that receiving at least one connection message (RRC message is received by the network device) and also teaches in response to the at least one connection message, changing from the first radio resource control state to a second radio resource control state; and transmitting data utilizing multiple communication links via the at least two network nodes(therefore includes the secondary network device). Sally further teaches (claim 18), the first radio resource control state is an inactive state.
Applicant argues that Sally fails to define the beacon signal as an RRC message. Examiner respectfully submits that Sally further teaches in claim 17, in response to the at least one connection message(RRC message), changing from the first radio resource control state (RRC inactive state) to a second radio resource control state; and transmitting data utilizing multiple communication links via the at least two network nodes.
Applicant argues that “the amended independent claims require a state-switching RRC message carrying link quality information of a secondary access network used by the first primary access network device to control a secondary connection between the terminal device and a secondary access network device. To be clear, the terminal device sends the state- switching RRC message along with link quality information of the secondary access network to the first primary access network device, such that the first primary access network device can control the secondary connection between the terminal device and the secondary access network device”.
Examiner respectfully disagrees. Sally further teaches in claim 17, that receiving at least one connection message comprising a command to connect to at least two of the network nodes for communication, wherein the command is based at least on measurements(measurements include link quality) extracted from the at least one uplink signal; in response to the at least one connection message, changing from the first radio resource control state to a second radio resource control state; and transmitting data utilizing multiple communication links via the at least two network nodes. Receiving one connection message(from one node) for two network nodes (therefore connection for two nodes)  based on measurements and RRC state has been changed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647